González, J.
¶56 (dissenting) — Rosaura Del Carmen Rodriguez’s conduct is unacceptable, but the balance of aggravating and mitigating factors warrants a less severe sanction than disbarment. Rodriguez’s inexperience in the practice of law, coupled with her motive to assist a client in need of swift legal assistance, weighs against her disbarment, as do the additional mitigating factors of absence of prior disciplinary record and her otherwise good character and reputation. I respectfully dissent.
¶57 The majority compares this case to In re Disciplinary Proceeding Against Guarnero, 152 Wn.2d 51, 93 P.3d 166 (2004), but the balance of mitigating and aggravating factors in that case was substantially different. In Guarnero, the attorney forged his client’s signature, sent the forgery to the court and the prosecutor, and took other deceptive measures to conceal the forgery. Id. at 57. Guarnero’s substantial experience in the practice of law was one of six aggravators. Id. The presumptive sanction for Guarnero’s misconduct was disbarment, which the hearing officer found was appropriate despite the sole mitigating factor of absence of prior disciplinary record. Id.', see also In re Disciplinary Proceeding Against Whitney, 155 Wn.2d 451, 467-69, 120 P.3d 550 (2005) (applying presumptive sanction of disbarment to attorney who testified falsely under oath, where board found seven aggravating factors and one mitigating factor).
¶58 Although Rodriguez was found to have committed similar acts to those of Guarnero, the relevant mitigating factors are sufficiently compelling to justify a departure from the presumptive sanction of disbarment. Unlike Guar*897nero, who had practiced law for more than a decade, Rodriguez had been an attorney for only three years before committing the act that is at the heart of this disciplinary action. Furthermore, Rodriguez was an associate in a high-volume practice when she was confronted by her client’s dire need for quick assistance to avoid the consequences of his prior attorney’s mistake. Although these circumstances do not justify Rodriguez’s misconduct, they do warrant a lesser punishment than disbarment.
¶59 Considering the seriousness of the misconduct at issue in this case, particularly Rodriguez’s attempt to conceal her prior misconduct, I would suspend Rodriguez from the practice of law for three years. This is the longest term of suspension we generally impose. In re Disciplinary Proceeding Against McMullen, 127 Wn.2d 150, 170, 896 P.2d 1281 (1995). Because disbarment is disproportionately harsh in light of the applicable mitigating factors, I respectfully dissent.
J.M. Johnson, J., and Chambers, J. Pro Tem., concur with González, J.